Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because the abstract is not directed to the inventive concept as claimed.  Correction is required.  See MPEP § 608.01(b).
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.

Claims 5-8, 10, 13-14, 16-17, 20-21 and 23 are rejected under pre-AIA  35 U.S.C. 102(a) (1) as being anticipated by Mount et al. (4,425,804) (hereinafter Mount).
Regarding claim 5, Mount teaches an apparatus (10) for measuring fluid flow, the apparatus comprising: a housing (Fig. 1, col. 1, lines 53-54) defining a smooth bore and a first cavity (34), the first cavity separated from a fluid that flows through the smooth bore; and a first ultrasonic transducer (14) disposed within the cavity and configured to transmit an ultrasonic pulse through the fluid.
Regarding claim 6, 17, Mount teaches the first ultrasonic transducer is further configured to receive an ultrasonic pulse transmitted through the fluid (col. 2, lines 17-20) by a second ultrasonic transducer (16) disposed in a second cavity (36), the second cavity separated from the fluid (Fig. 1).
Regarding claim 7, Mount teaches a liner (12) that defines the smooth bore, wherein the cavity is separated from the fluid by the liner.
Regarding claims 8, 14 and 21, Mount teaches the liner is acoustically invisible to the ultrasonic transducer (inherent feature in order to transmit/receive acoustic waves from/to transducers through the fluid).
Regarding claim 10, 16 and 23, Mount teaches the ultrasonic transducer configured to communicate with the fluid by transmitting a pulse through the liner (Fig. 1).
Regarding claims 13, Mount teaches a device comprising: a flow element (10) comprising a bore and a first cavity (34); a first ultrasonic transducer (14) disposed within the first cavity and configured to transmit an ultrasonic pulse through a fluid that flows through the bore of the flow element; and a liner (12) that covers an interior surface of the bore of the flow element, the liner configured to separate the first cavity from the fluid (Fig. 1).
Regarding claim 20, Mount teaches a method for measuring fluid flow, the method comprising: providing a flow element (10 comprising: a housing (col. 1, lines 53-54) defining a cavity (34); an ultrasonic transducer (14) disposed within the cavity and positioned to communicate with a fluid that flows through the flow element; and a liner (12) that covers an interior surface of the flow element; and flowing the fluid through the flow element, wherein the liner separates the cavity from the fluid; and determining a flow of the fluid using the ultrasonic transducer.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 9, 15 and 22 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Mount.
Regarding claims 9, 15 and 22, Mount teaches all the claimed features except for a thickness of the liner being between 0.001 inches and 0.010 inches. It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide a limiting thickness of the liner since it is known that, to permit acoustic transmission through the liner it is preferred that the liner be capable of such.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 5-24 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims of U.S. Patent Nos. 10,539,445; 9,772,207; 9,140,593 and 8,438,935. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the current application are directed to an apparatus or a device or a method for measuring fluid flow in a housing defining a smooth bore and a first and second cavity for a first and second ultrasonic transducer while covering the cavities by a liner in the inner surface of the housing. The patents teach a smooth bore in a housing with a plurality of cavities for a plurality of ultrasonic transducer and a liner covering the cavities.
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARSHAD R PATEL whose telephone number is (571)272-2187.  The examiner can normally be reached on Mon-Thu: 6:30-4:30; Mon: Telework; Tue-Thu: On Campus; Fri: Off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 5712722388.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HARSHAD R PATEL/Primary Examiner, Art Unit 2855                                                                                                                                                                                                        2/13/2021